Title: To Thomas Jefferson from Richard Henry Lee, 29 April 1777
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia April 29th. 1777

If I were to consider punctilio more than the suggestions of friendship, I should expect an answer to some of the letters I have written you, before I dispatched another. But I ever hated ceremonies, and shall not commence ceremony with you. I wish it were in my power to give you any very interesting news, but alas, the slow assembling of an Army prevents any attempt from us upon the enemy, and will furnish them an opportunity of collecting reenforcements from all quarters. The french Ministry assure our Commissioners that few succors can be drawn from Germany, but we find they are endeavoring to supply deficiencies from among the Tories in the States of Connecticut, New York, and New Jersey, where they have secret emissaries in abundance. For these purposes of corruption, it seems that Lord Howe is furnished with a Secretary, who is the greatest Adept in the art of bribing that now lives. I am afraid this Country furnishes too good materials for him to work upon. The plan of the British Court, if they can find Men and money and should not be disturbed by other wars, as it was settled in January last, was to reenforce Carleton and Howe, the latter to enter New England with his whole force for their extermination, whilst the former kept the middle Colonies in awe  by invading N. York thro the Lakes. Burgoyne with 10,000 men chiefly Germans, to attack Virginia and Maryland. The Southern and Middle Colonies to be put under Military Government. This may be relied on as fact, and shews, if it wanted shewing, the just and merciful spi[rit] that animates the Leaders of our Enemies in Council. And I assure you, those that execute in the field are faithful representatives. It is on all hands agreed, that our own Tories are more formidable to us than the British force and that a few Leaders among these, are the Authors of all the mischeif. Quere then, if it becomes not every Legislature to secure against their machinations by the most vigorous and discouraging laws? I realy believe that numbers of our lazy, worthless young Men, will not be induced to come forth into the service of their Country unless the States adopt the mode recommended by Congress of ordering Drafts from the Militia. This may induce the young and lazy to take the Continental bounty, rather than serve for nothing of that sort. If the 88 Batallions were once complete, adieu to British Tyranny and every chance for its succeeding.
Howes Army still remains on the Heights near Brunswick and Gen. Washington to occupy the Country round him.
Farewell dear Sir. Regard me as your affectionate friend,

Richard Henry Lee

